ORDER

PER CURIAM.
Arthonn Quinn (“Movant”) appeals from motion court’s judgment denying his Rule 24.0351 motion for post-conviction relief. Movant entered a guilty plea to one count of robbery in the second degree, Section 569.030,2 and one count of armed criminal action, Section 571.015. The trial court found Movant to be a prior offender and sentenced Movant to: fifteen years in prison for robbery in the second degree, and three years for armed criminal action to be served concurrently with the robbery sentence. On July 17, 2003, Movant timely filed a motion for postconviction relief. The motion court issued findings of fact and conclusions of law and denied Mov-ant’s motion without an evidentiary hearing. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All references are to Mo. Rules Civ. P.2004 unless otherwise indicated.


. All statutory references are to RSMo.2000 unless otherwise indicated.